Appellant objected to judgment for delinquent taxes. In each of the townships of Jefferson county the commissioner of highways levied for road and bridge purposes sixty-six cents on each $100 of property value, fifty cents of which levy was by virtue of section 56 of the Road and Bridge act and sixteen cents of the amount was with the consent of the boards of town auditors of the various townships, entered at special meetings regularly called and held before the first Tuesday in September. The county court overruled all objections, and appellant brings the cause here for review.
It is stipulated that the only question presented for decision is whether or not the board of town auditors may consent to an additional tax at a special meeting called for the purpose of considering that matter, before the first Tuesday in September. In People v. Chicago and Eastern IllinoisRailway Co. 306 Ill. 402, section 56 of the Road and Bridge act, prohibiting the levy of a road and bridge tax at a rate greater than fifty cents on the $100 unless before the first Tuesday in September the board of highway commissioners of the town should have secured the consent in writing of a majority of the members of the board of town auditors to the levy of a greater rate, was construed to mean that the consent of the board of town auditors is to be given on the first Tuesday in September before the making of the levy for the additional amount required to be made on that day. At that time the law provided no other meeting of the board of town auditors at which consent could be given. On June 30, 1923, the Township Organization law was amended to provide for meetings of the board of town auditors, other than those specified in the act, at such times as it might determine. The amendment also provided the manner in which such special meetings may be called. In People v. Illinois Central Railroad Co. 314 Ill. 339, it was held that the amendment of the Township *Page 173 
Organization law in nowise changed section 56 of the Road and Bridge act, and it was there also held that, notwithstanding said amendment, consent of the board of town auditors secured on the first Tuesday in September rendered the levy valid.
The question involved here is whether the consent secured at a regularly called special meeting of the board of town auditors previous to the first Tuesday in September renders valid the levy of excess road and bridge taxes. Appellant contends that the decisions of this court have been to the effect that notwithstanding the amendment of the Township Organization law authorizing special meetings to be held, the consent must be had on the first Tuesday of September. A large number of cases decided since the decision of the Chicago andEastern Illinois case, supra, are cited as authority for this contention. In none of these cases, however, was the consent of the board of town auditors attempted to be given at a meeting specially called for that purpose prior to the first Tuesday in September. The argument is, however, that since this court in that case decided that the consent was to be given on the first Tuesday in September, and the later authorization to the board of town auditors to hold special meetings does not change the application of section 56 of the Road and Bridge act, that section must still be construed as requiring such consent on the first Tuesday in September. Under the construction given the language of section 56 in the previous opinions of this court we are required to sustain this objection. The language of section 56 having been construed to require that the consent of the board of town auditors be secured on the first Tuesday in September, such consent cannot be secured at any other time in the absence of legislative authority. The language of that act cannot be given two meanings. The act prohibits the levy of the tax unless certain conditions are complied with. In construing the language prescribing these conditions, we have said as to this one *Page 174 
that the date on which the consent of the board of town auditors is to be secured is the first Tuesday in September. The amendment of the Township Organization law conferring the right on the board of town auditors to hold special meetings did not confer on it the power to give consent to the levy of additional road and bridge taxes at such meetings, and such amendment cannot be construed as an amendment of section 56 of the Road and Bridge act so as to confer such power on the board of town auditors. The county court therefore erred in overruling appellant's objection to this tax.
The judgment of the county court is reversed and the cause remanded to that court, with directions to sustain appellant's objection.
Reversed and remanded, with directions.